DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “storing the graph and the respective order” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “storing the graph and the respective order”. No new matter should be entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20190156185) in view of Kalamkar et al (US 20180293492).

As to claim 1, Li discloses a method comprising (FIG. 6): 
receiving a representation of a neural network (NN) model to be executed on an electronic device (FIG. 4 and [0070], convolutional neural network; see processor 1110 and memory 1120 in FIG. 11), the representation of the NN model including nodes corresponding to intermediate layers of the NN model (FIG. and [0070], layers in the convolutional neural network), wherein at least some of the nodes each corresponds to a respective operation of a respective intermediate layer of the NN model to be performed by the electronic device (see [0022] and [0081], convolution and pooling operations); 
determining, for the respective operation corresponding to each node in each respective intermediate layer of the NN model, a respective set of operations that are mathematically equivalent to the respective operation such that an aggregation of outputs of the respective set of operations is equivalent to an output of the respective operation (FIG. 4 and FIG. 6, S325-S330; see [0028]).
Li fails to explicitly disclose generating a graph based on each respective set of operations, wherein the graph includes a set of branches, each branch includes a plurality of operations, the plurality of operations including a particular operation from each respective set of operations; determining a respective order for executing each branch of the graph; and storing the graph and the respective order.
However, Kalamkar teaches generating a graph based on each respective set of operations, wherein the graph includes a set of branches, each branch includes a plurality of operations, the plurality of operations including a particular operation from each respective set of operations (FIGS. 14C-14D, convolutional layers and node 0, node 1, node 2 and node 3, each node is a branch including a plurality of operations; see FIG. 9B describing operations of convolutional layers); 
determining a respective order for executing each branch of the graph (see [0194] and [0197], hybrid parallelism); and 
storing the graph and the respective order (see [0194] and [0197]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Li using Kalamkar’s teachings to include generating a graph based on each respective set of operations, wherein the graph includes a set of branches, each branch includes a plurality of operations, the plurality of operations including a particular operation from each respective set of operations; determining a respective order for executing each branch of the graph; and storing the graph and the respective order in order to accelerate the training process using a distributed network of computational nodes and provide parallel processor accelerated machine learning enables computer vision applications to be trained using significantly larger training dataset than previously feasible and enables inferencing systems to be deployed using low power parallel processors which enables rapid training of the increasingly complex neural networks (Kalamkar; [0174], [0181]-[0182).

As to claim 2, the combination of Li and Kalamkar further discloses further comprising: compiling a binary package for the electronic device based at least in part on the graph and the respective order for executing each branch of the graph, wherein the electronic device performs each respective set of operations based on the respective order (Kalamkar; see [0051], [0241]).

As to claim 4, the combination of Li and Kalamkar further discloses wherein an output of each operation from the respective set of operations is constrained based at least in part on an amount of available memory in a cache of the electronic device (Li; see [0025]-[0027], [0066]).

As to claim 5, Li as modified by Kalamkar fails to explicitly disclose wherein the aggregation of the outputs of the respective set of operations is stored in memory of the electronic device, the memory being slower memory than the cache of the electronic device.
However, Kalamkar teaches wherein the aggregation of the outputs of the respective set of operations is stored in memory of the electronic device, the memory being slower memory than the cache of the electronic device (Kalamkar; FIGS. 2A-2C; partition unit 220 including L2 cache 221, processing cluster 214 including L1 cache 248, and memory units 224A-224N including dynamic random access memory (DRAM); see [0057] and [0060]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Li using Kalamkar’s teachings to include wherein the aggregation of the outputs of the respective set of operations is stored in memory of the electronic device, the memory being slower memory than the cache of the electronic device in order to accelerate the training process using a distributed network of computational nodes and provide parallel processor accelerated machine learning enables computer vision applications to be trained using significantly larger training dataset than previously feasible and enables inferencing systems to be deployed using low power parallel processors which enables rapid training of the increasingly complex neural networks (Kalamkar; [0174], [0181]-[0182).

As to claim 6, the combination of Li and Kalamkar further discloses wherein the plurality of operations of each branch start after an input node of the NN model and end before an output node of an output layer of the NN model (Li; FIG. 4; Kalamkar; FIGS. 14C-14D).

As to claim 7, the combination of Li and Kalamkar further discloses wherein the plurality of operations of each branch provides a portion of an output of the NN model from an output layer (Li; FIG. 4 and FIG. 6, S325-S330).

As to claim 8, the combination of Li and Kalamkar further discloses wherein an aggregation of each output of each branch is equal to the output of the NN model from the output layer (Li; FIG. 6, S330; see [0028]).

As to claim 9, Li as modified by Kalamkar fails to explicitly disclose wherein the output of the NN model from the output layer is stored in dynamic random access memory (DRAM).
However, Kalamkar teaches wherein the output of the NN model from the output layer is stored in dynamic random access memory (DRAM) (Kalamkar; FIGS. 2A-2B; partition unit 220 including L2 cache 221, processing cluster 214 including L1 cache 248, and memory units 224A-224N including dynamic random access memory (DRAM); see [0057] and [0060]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Li using Kalamkar’s teachings to include wherein the output of the NN model from the output layer is stored in dynamic random access memory (DRAM) in order to accelerate the training process using a distributed network of computational nodes and provide parallel processor accelerated machine learning enables computer vision applications to be trained using significantly larger training dataset than previously feasible and enables inferencing systems to be deployed using low power parallel processors which enables rapid training of the increasingly complex neural networks (Kalamkar; [0174], [0181]-[0182).

As to claim 10, Li as modified by Kalamkar fails to explicitly disclose wherein the electronic device includes cache memory and dynamic random access memory (DRAM).
However, Kalamkar teaches wherein the electronic device includes cache memory and dynamic random access memory (DRAM) (Kalamkar; FIGS. 2A-2B; partition unit 220 including L2 cache 221, processing cluster 214 including L1 cache 248, and memory units 224A-224N including dynamic random access memory (DRAM); see [0057] and [0060]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Li using Kalamkar’s teachings to include wherein the electronic device includes cache memory and dynamic random access memory (DRAM) in order to accelerate the training process using a distributed network of computational nodes and provide parallel processor accelerated machine learning enables computer vision applications to be trained using significantly larger training dataset than previously feasible and enables inferencing systems to be deployed using low power parallel processors which enables rapid training of the increasingly complex neural networks (Kalamkar; [0174], [0181]-[0182).

As to claims 11-12 and 14-19, system claims 11-12 and 14-19 correspond to method claims 1-9, recite the same features as those recited in claims 1-2 and 4-9 respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 1-2 and 4-9.

As to claim 20, CRM claim 20 corresponds to method claim 1, recites the same features as those recited in claim 1, and is therefore rejected for the same reasons of obviousness as those used above in rejecting claim 1.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482